DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 2 and 10, the claims recite “a threshold”. It is unclear if this refers to the same threshold claimed before. Claim 11 is also rejected for depending on rejected claim 10. Appropriate correction is required.
As to Claim 8, the claim recites “past lift assembly performance” which is vague and indefinite since it can’t be determined what performances can be interpreted as “past”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10, 12, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuki et al (China Patent Publication No. 101648663).
As to Claim 1, Yuki discloses a platform lift apparatus comprising: 
one or more processors (114); and 
memory storing instructions (Paragraph 0161) that, when executed by the one or more processors (114), cause the platform lift apparatus to: 
receive, from a first sensor (109) located on the platform lift apparatus, sensor data; compare the received sensor data to a threshold (Paragraph 0157); 
determine, based on a type of the sensor data and based on the received sensor data satisfying the threshold, a fault condition (Paragraph 0164); 
determine, based on the fault condition and based on the received sensor data, an operating mode for the platform lift apparatus (Paragraph 0165); and 
control, based on the operating mode, the platform lift apparatus (Paragraph 0165).
As to Claim 3, Yuki discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yuki also discloses wherein the first sensor is a temperature sensor and the threshold corresponds to a threshold temperature (Paragraphs 0243 and 0244).
As to Claim 4, Yuki discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yuki also discloses wherein the first sensor is a current sensor and the threshold corresponds to a threshold current (Paragraphs 0243 and 0244).
As to Claim 5, Yuki discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yuki also discloses wherein the instructions, when executed by the one or more processors (114), cause the apparatus to receive, from a second sensor (110) located on the platform lift apparatus, second sensor data, and wherein the fault condition is further determined based on the second data type and a comparison of the second sensor data to a second threshold (Paragraph 0237).
As to Claim 8, Yuki discloses a method comprising: 
receiving, by a control system (114) of a lift assembly and from a first sensor (109) located on the lift assembly, sensor data; 
determining an operating mode for the lift assembly, wherein the operating mode is determined by the sensor data and one or more data thresholds (Paragraphs 0164 and 0165); and 
controlling, based on the operating mode, the lift assembly (Paragraphs 0164 and 0165).
As to Claim 10, Yuki discloses the invention of Claim 8 (Refer to Claim 8 discussion). Yuki also discloses further comprising determining, based on a type of the sensor data and based on the received sensor data satisfying the threshold, a fault condition, and wherein the determining an operating mode is further determined based on the fault condition (Paragraphs 0164 and 0165).
As to Claim 12, Yuki discloses the invention of Claim 8 (Refer to Claim 8 discussion). Yuki also discloses wherein the first sensor is a button (126) and the threshold corresponds to an activation of the button (Paragraph 0182).
As to Claim 13, Yuki discloses the invention of Claim 8 (Refer to Claim 8 discussion). Yuki also discloses wherein the first sensor is a temperature sensor and the threshold corresponds to a threshold temperature (Paragraphs 0243 and 0244).
As to Claim 14, Yuki discloses the invention of Claim 8 (Refer to Claim 8 discussion). Yuki also discloses further comprising receiving, by the control system and from a second sensor (110) located on the lift assembly, second sensor data, wherein determining the operating mode further is further determined based on the second data second sensor data (Paragraph 0237).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 9, 11 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (China Patent Publication No. 101648663) in view of Lee (South Korea Patent Publication No 10-2012-0051358).
As to Claim 2, Yuki discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yuki also teaches wherein the instructions, when executed by the one or more processors, further causes the platform lift apparatus to determine, based on a comparison of the sensor data and a threshold and based on the data type, a qualitative severity (Figure 20). However, Yuki is silent about a qualitative probability. Lee discloses wherein the instructions, when executed by the one or more processors, further causes the platform lift apparatus to determine, based on a comparison of the sensor data and a threshold and based on the data type, a qualitative probability (Abstract). Before the effective filing date of the invention, it would have been obvious to a person of ordinary in the art to consider a qualitative probability in order to monitor the platform lift apparatus.
As to Claim 7, Yuki discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Yuki is silent about wherein the instructions, when executed by the one or more processors, cause the apparatus to: send the fault condition to a remote computing device, wherein the remote computing device is at a location different from the platform lift apparatus. Lee discloses wherein the instructions, when executed by the one or more processors, cause the apparatus to: send the fault condition to a remote computing device (400), wherein the remote computing device is at a location different from the platform lift apparatus. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the instructions, when executed by the one or more processors, cause the apparatus to: send the fault condition to a remote computing device, wherein the remote computing device is at a location different from the platform lift apparatus in order to monitor the platform lift apparatus.
As to Claim 9, Yuki discloses the invention of Claim 8 (Refer to Claim 8 discussion). However, Yuki is silent about further comprising storing past lift assembly performance, based on the sensor data, in storage, and wherein the determining the operating mode is further determined by the past lift assembly performance. Lee discloses storing past lift assembly performance, based on the sensor data, in storage, and wherein the determining the operating mode is further determined by the past lift assembly performance (Paragraphs 0023 and 0028). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to store past lift assembly performance, based on the sensor data, in storage, and wherein the determining the operating mode is further determined by the past lift assembly performance in order to consider historical data in the operations of the lift apparatus.
As to Claim 11, Yuki discloses the invention of Claim 10 (Refer to Claim 10 discussion). However, Yuki is silent about further comprising sending the fault condition to a remote computing device, wherein the remote computing device is at a location different from the lift assembly. Lee discloses sending a fault condition to a remote computing device (400), wherein the remote computing device is at a location different from the lift assembly. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to send fault condition to a remote computing device, wherein the remote computing device is at a location different from the lift assembly in order to monitor the lift apparatus.
As to Claim 16, Yuki discloses a system comprising: 
a vertical platform lift located at a premises (Figure 1); 
a control system (100) in communication with the vertical platform lift, wherein the control system comprises: 
one or more processors (114); and 
memory storing instructions (Figure 10; Paragraph 0161) that, when executed by the one or more processors, cause the control system to: 
receive, from a first sensor (109) located on the vertical platform lift, sensor data;
compare the received sensor data to a threshold (Paragraph 0157); 
determine, based on a type of the sensor data and based on the received sensor data satisfying the threshold, a fault condition (Paragraph 0164);
determine, based on the fault condition, an operating mode for the vertical platform lift (Paragraph 0164);
control, based on the operating mode, the vertical platform lift (Paragraph 0164).
However, Yuki is silent about sending the fault condition to a remote computing device. Lee discloses sending a fault condition to a remote computing device (400). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to send the fault condition to a remote computing device in order to monitor the operation of the platform lift. 
As to Claim 17, Yuki as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Yuki as modified also teaches wherein the first sensor is a temperature sensor and the threshold corresponds to a threshold temperature (Paragraphs 0243 and 0244).
As to Claim 18, Yuki as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Yuki as modified also teaches wherein the first sensor is a current sensor and the threshold corresponds to a threshold current (Paragraphs 0243 and 0244).
As to Claim 19, Yuki as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Yuki as modified also teaches wherein the instructions, when executed by the one or more processors, cause the vertical platform lift to receive, by the control system and from a second sensor (110) located on the vertical platform lift, second sensor data, and wherein the fault condition is further determined based on the second data type and a comparison of the second sensor data to a second threshold (Paragraphs 0243 and 0244).
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (China Patent Publication No. 101648663) in view of O’Neal et al (U.S. Patent Application Publication No. 2018/0002140).
As to Claim 6, Yuki discloses the invention of Claim 5 (Refer to Claim 5 discussion). However, Yuki is silent about wherein the second sensor is a landing limit switch and the threshold corresponds to a platform present at the landing limit switch. O’Neal discloses wherein a second sensor is a landing limit switch and the threshold corresponds to a platform present at the landing limit switch (Paragraph 0015). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the second sensor a landing limit switch and the threshold corresponds to a platform present at the landing limit switch in order to determine the operating mode of the apparatus.
As to Claim 15, Yuki discloses the invention of Claim 14 (Refer to Claim 14 discussion). However, Yuki is silent about wherein the second sensor is a landing limit switch and the threshold corresponds to a platform present at the landing limit switch. O’Neal discloses wherein a second sensor is a landing limit switch and the threshold corresponds to a platform present at the landing limit switch (Paragraph 0015). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the second sensor a landing limit switch and the threshold corresponds to a platform present at the landing limit switch in order to determine the operating mode of the apparatus.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki et al (China Patent Publication No. 101648663) in view of Lee (South Korea Patent Publication No 10-2012-0051358); and further in view of O’Neal et al (U.S. Patent Application Publication No. 2018/0002140).
As to Claim 20, Yuki as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). However, Yuki as modified is silent about wherein the second sensor is a landing limit switch and the threshold corresponds to a platform present at the landing limit switch. O’Neal discloses wherein a second sensor is a landing limit switch and the threshold corresponds to a platform present at the landing limit switch (Paragraph 0015). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the second sensor a landing limit switch and the threshold corresponds to a platform present at the landing limit switch in order to determine the operating mode of the apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678